Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-20 are rejected 35 USC 101, the preamble recites a communications system comprising: a network manager, a network function virtualization orchestrator which is software per se without hardware to perform. Examiner suggests applicant to amend to include hardware to overcome the 101 issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 and 13-20 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable over Chaudhary (2015/0326448).
As to claim 1, Chaudhary teaches a method, comprising:
 sending, by a network manager (NM), a first message to a network function virtualization orchestrator (NFVO) (Customer device 210 may include a device capable of receiving, processing, and/or providing information (e.g., (cloud resource 260 may be capable of receiving a service request associated with providing a network service,   product director 230 may receive the customer service order information after order manager 220 verifies the customer service order information and/or authenticates a customer associated with the customer service order information, paragraphs [46])), wherein the first message requests performance of a network service (NS) instantiation for an NS, wherein the first message comprises first information about the NS (cloud resource 260 may be capable of determining performance information associated with network services provided via VNFs running on cloud resource 260, and performing local service assurance based on the performance information and/or local analytics information determined by cloud resource, paragraphs [28]-[33]; Customer service order information may include information associated with a network service to be provided to a service location via a service provider network. For example, the customer service order information may include information that identifies a customer associated with the network service (e.g., a customer name, a customer identification (ID) number, a customer username, a customer password, SLA information associated with the customer, etc.), information that identifies the network service (e.g., a name of the service, a service type of the service, etc.), information that identifies the service location (e.g., a service location name, a service location address, a service , and wherein the first information comprises instantiation information of the NS and an identifier of the NS (process 400 may include determining context information based on the customer service order information (block 420). For example, product director 230 (e.g., the business logic module of product director 230) may determine context information based on the customer service order information received by product director 230. In some implementations, product director 230 may determine the context information after product director 230 receives the customer service order information from order manager 220,    Context information may include information associated with creating a VNF (e.g., a service virtual machine (VM) configured to run on a hypervisor) that is to provide the network service, and inserting the VNF into the service provider network. For example, the context information may include information associated with the customer (e.g., a customer name, a customer ID, a customer account number, a username, a password, etc.), information associated with the network service (e.g., a service type of the network service, a quantity of devices to be provided with the network service, etc.), network insertion information associated with inserting the VNF into the service provider network (e.g., a port identifier, routing , determine that the VNF has been created and inserted, and provide a billing notification such that billing for the network service may be initiated, paragraphs [72]-[86]; the performance information and/or the local analytics information may be determined at different time granularities (e.g., first performance information, associated with a first VNF, may be determined every 1 second, while second performance information, associated with a second VNF, may be determined every 5 seconds, etc, paragraph [84]; that three VNFs (e.g., VNF A, VNF B, and VNF C) are running on cloud resource X, that two VNFs (e.g., VNF D, and VNF E) are running on cloud resource Y, and that three VNFs (e.g., VNF F, VNF G, and VNF H) are running on cloud resource Z, paragraphs [46]-[52]);
receiving, by the NFVO, the first message from the NM (cloud resource 260 may be capable of receiving a service request associated with providing a network service,   product director 230 may receive the customer service order information after order manager 220 verifies the customer service order information and/or authenticates a customer associated with the customer service order information, paragraphs [46]); 
obtaining, by the NFVO based on the first information, identifiers of virtualized network functions (VNFs) that form the NS (information that identifies the network service (e.g., a name of the service, a service type of the service, etc.), information that identifies the service location (e.g., a service location name, a service location address, a service ; 
sending, by the NFVO, a second message to the NM, wherein the second message indicates that the NS instantiation is completed (the customer service order information may be based on input provided (e.g., via a user interface associated with the service provider) by the customer (e.g., a user of customer device 210). For example, the customer may wish for the service provider to initiate provisioning of the network service to the service location, and may navigate to a service provider web site (e.g., associated with order manager 220) that may be used to order the network service from the service provider, paragraph [48]), and wherein the second message comprises the first information and the identifiers of the VNFs (process 400 may include determining context information based on the customer service order information (block 420). For example, product director 230 (e.g., the business logic module of product director 230) may determine context information based on the customer service order information received by product director 230. In some implementations, product director 230 may determine the context information after product director 230 receives the customer service order information from order manager 220,    Context information may include information associated with creating a VNF (e.g., a service virtual machine (VM) configured to run on a hypervisor) that is to provide the network service, and inserting the VNF into the service , determine that the VNF has been created and inserted, and provide a billing notification such that billing for the network service may be initiated, paragraphs [72]-[]; the performance information and/or the local analytics information may be determined at different time granularities (e.g., first performance information, associated with a first VNF, may be determined every 1 second, while second performance information, associated with a second VNF, may be determined every 5 seconds, etc, paragraph [84]; that three VNFs (e.g., VNF A, VNF B, and VNF C) are running on cloud resource X, that two VNFs (e.g., VNF D, and VNF E) are running on cloud resource Y, and that three VNFs (e.g., VNF F, VNF G, and VNF H) are running on cloud resource Z, paragraph [92]-[104]);
 receiving, by the NM, the second message from the NFVO (the customer service order information may be based on input provided (e.g., via a user interface associated with the service provider) by the customer (e.g., a user of customer device 210). For example, the customer may wish for the service provider to initiate provisioning of the network service to the service location, and may navigate to a service ; and 
determining, by the NM, a mapping relationship between the NS and the VNFs based on the identifiers of the VNFs and at least one of the instantiation information or the identifier of the NS (the global analytics information may indicate a manner in which one or more of the multiple VNFs are to be modified in order to assure that the multiple VNFs are adequately providing their respective network services, paragraph [87]). 
As to claim 6, Chaudhary teaches a communications system, comprising: 
network manager (NM) configured to send a first message (Customer device 210 may include a device capable of receiving, processing, and/or providing information (e.g., customer service order information…customer device 210 may be capable of providing the customer service order information to another device in environment 200 (e.g., order manager), [20];(cloud resource 260 may be capable of receiving a service request associated with providing a network service,   product director 230 may receive the customer service order information after order manager 220 verifies the customer service order information and/or authenticates a customer associated with the customer service order information, paragraphs [46]), wherein the first message requests performance of a network service (NS) instantiation for an NS (cloud resource 260 may be capable of determining performance information associated with network services provided via VNFs running on cloud resource 260, and performing local service assurance based on , wherein the first message comprises first information about the NS, and wherein the first information comprises instantiation information of the NS and an identifier of the NS (process 400 may include determining context information based on the customer service order information (block 420). For example, product director 230 (e.g., the business logic module of product director 230) may determine context information based on the customer service order information received by product director 230. In some implementations, product director 230 may determine the context , determine that the VNF has been created and inserted, and provide a billing notification such that billing for the network service may be initiated, paragraphs [72]-[]; the performance information and/or the local analytics information may be determined at different time granularities (e.g., first performance information, associated with a first VNF, may be determined every 1 second, while second performance information, associated with a second VNF, may be determined every 5 seconds, etc, paragraph [84]; that three VNFs (e.g., VNF A, VNF B, and VNF C) are running on cloud resource X, that two VNFs (e.g., VNF D, and VNF E) are running on cloud resource Y, and that three VNFs (e.g., VNF F, VNF G, and VNF H) are running on cloud resource Z, paragraphs [46]-[52]); and 
Customer device 210 may include a device capable of receiving, processing, and/or providing information (e.g., customer service order information…customer device 210 may be capable of providing the customer service order information to another device in environment 200 (e.g., order manager), [20]) and configured to:
 receive the first message from the NM (cloud resource 260 may be capable of receiving a service request associated with providing a network service,   product director 230 may receive the customer service order information after order manager 220 verifies the customer service order information and/or authenticates a customer associated with the customer service order information, paragraphs [46]); 
obtain, based on the first information, identifiers of virtualized network functions (VNFs) that form the NS (information that identifies the network service (e.g., a name of the service, a service type of the service, etc.), information that identifies the service location (e.g., a service location name, a service location address, a service location ID number, etc.), the business logic module may receive the indication, and may provide, to the financial logic module of the product director, information indicating that provision of the network service has been initiated, paragraphs [12-[14]); and 
send a second message to the NM, wherein the second message indicates that the NS instantiation is completed, and wherein the second message comprises the first information and the identifiers of the VNFs (the customer service order information may be based on input provided (e.g., via a user interface ,
 wherein the second message comprises the first information and the identifiers of the VNFs (process 400 may include determining context information based on the customer service order information (block 420). For example, product director 230 (e.g., the business logic module of product director 230) may determine context information based on the customer service order information received by product director 230. In some implementations, product director 230 may determine the context information after product director 230 receives the customer service order information from order manager 220,    Context information may include information associated with creating a VNF (e.g., a service virtual machine (VM) configured to run on a hypervisor) that is to provide the network service, and inserting the VNF into the service provider network. For example, the context information may include information associated with the customer (e.g., a customer name, a customer ID, a customer account number, a username, a password, etc.), information associated with the network service (e.g., a service type of the network service, a quantity of devices to be provided with the network service, etc.), network insertion information associated with inserting the VNF into the service provider network (e.g., a port identifier, routing , determine that the VNF has been created and inserted, and provide a billing notification such that billing for the network service may be initiated, paragraphs [72]-[]; the performance information and/or the local analytics information may be determined at different time granularities (e.g., first performance information, associated with a first VNF, may be determined every 1 second, while second performance information, associated with a second VNF, may be determined every 5 seconds, etc, paragraph [84]; that three VNFs (e.g., VNF A, VNF B, and VNF C) are running on cloud resource X, that two VNFs (e.g., VNF D, and VNF E) are running on cloud resource Y, and that three VNFs (e.g., VNF F, VNF G, and VNF H) are running on cloud resource Z, paragraph [92]-[104]), wherein the NM is further configured to: receive the second message from the NFVO (the customer service order information may be based on input provided (e.g., via a user interface associated with the service provider) by the customer (e.g., a user of customer device 210). For example, the customer may wish for the service provider to initiate provisioning of the network service to the service location, and may navigate to a service provider web site (e.g., associated with order manager 220) that may be used to order the network service from the service provider, paragraph [48]); and 
determine a mapping relationship between the NS and the VNFs based on the identifiers of the VNFs and at least one of the instantiation information or the identifier of the NS (the global analytics information may indicate a manner in which .
13. A network function virtualization orchestrator (NFVO), comprising:
 a processor (processor, paragraph [38]); and
 memory storing instructions that, when executed by the processor (Memory 330 may include a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device (e.g., a flash memory, a magnetic memory, an optical memory, etc.) that stores information and/or instructions for use by processor, paragraph [38]), cause the NFVO to:
 receive a first message from a network manager (NM) (cloud resource 260 may be capable of receiving a service request associated with providing a network service,   product director 230 may receive the customer service order information after order manager 220 verifies the customer service order information and/or authenticates a customer associated with the customer service order information, paragraphs [46]), wherein the first message requests performance of a network service (NS) instantiation for an NS (cloud resource 260 may be capable of determining performance information associated with network services provided via VNFs running on cloud resource 260, and performing local service assurance based on the performance information and/or local analytics information determined by cloud resource, paragraphs [28]-[33]; Customer service order information may include information associated with a network service to be provided to a service location via a service provider network. For example, the customer service order ; 
obtain, based on the first information, identifiers of virtualized network functions (VNFs) that form the NS (information that identifies the network service (e.g., a name of the service, a service type of the service, etc.), information that identifies the service location (e.g., a service location name, a service location address, a service location ID number, etc.), the business logic module may receive the indication, and may provide, to the financial logic module of the product director, information indicating that provision of the network service has been initiated, paragraphs [12-[14]); and
 send a second message to the NM, wherein the second massage indicates that the NS instantiation is completed (the customer service order information may ,
 wherein the second message comprises the first information and the identifiers of the VNFs (process 400 may include determining context information based on the customer service order information (block 420). For example, product director 230 (e.g., the business logic module of product director 230) may determine context information based on the customer service order information received by product director 230. In some implementations, product director 230 may determine the context information after product director 230 receives the customer service order information from order manager 220,    Context information may include information associated with creating a VNF (e.g., a service virtual machine (VM) configured to run on a hypervisor) that is to provide the network service, and inserting the VNF into the service provider network. For example, the context information may include information associated with the customer (e.g., a customer name, a customer ID, a customer account number, a username, a password, etc.), information associated with the network service (e.g., a service type of the network service, a quantity of devices to be provided with the network service, etc.), network insertion information associated with inserting the VNF into the , determine that the VNF has been created and inserted, and provide a billing notification such that billing for the network service may be initiated, paragraphs [72]-[]; the performance information and/or the local analytics information may be determined at different time granularities (e.g., first performance information, associated with a first VNF, may be determined every 1 second, while second performance information, associated with a second VNF, may be determined every 5 seconds, etc, paragraph [84]; that three VNFs (e.g., VNF A, VNF B, and VNF C) are running on cloud resource X, that two VNFs (e.g., VNF D, and VNF E) are running on cloud resource Y, and that three VNFs (e.g., VNF F, VNF G, and VNF H) are running on cloud resource Z, paragraph [92]-[104]); and
 wherein the first information and the identifiers of the VNFs enables the NM to determine a mapping relationship between the NS and the VNFs (the global analytics information may indicate a manner in which one or more of the multiple VNFs are to be modified in order to assure that the multiple VNFs are adequately providing their respective network services, paragraph [87]). 
As to claim 19, Chaudhary teaches the identifiers of the VNFs are allocated by a VNF manager (VNFM) coupled to the VNFs (product director 230 may determine that the VNF is to be modified based on the performance information and/or the local analytics information received from cloud resource .deploy
As to claims 2 and 7, Chaudhary teaches the instantiation information comprises an identifier of a VNF descriptor (VNFD) and an identifier of a deployment flavor of a VNF of the VNFs (assume that product director 230 is configured to manage VNFs (e.g., associated with providing network services to various service locations) running on cloud resources identified as cloud resource X, cloud resource Y, and cloud resource Z. Further, assume that three VNFs (e.g., VNF A, VNF B, and VNF C) are running on cloud resource X, that two VNFs (e.g., VNF D, and VNF E) are running on cloud resource Y, and that three VNFs (e.g., VNF F, VNF G, and VNF H) are running on cloud resource Z. Finally, assume that cloud resource X, cloud resource Y, and cloud resource Z are configured to provide performance information, associated with their respective VNFs, to a telemetry and analytics module of product director 230 at two second intervals, paragraphs [92]-[104]).
As to claim 8, Chaudhary teaches an identifier of each of the VNFs uniquely represents a VNF (assume that product director 230 is configured to manage VNFs (e.g., associated with providing network services to various service locations) running on cloud resources identified as cloud resource X, cloud resource Y, and cloud resource Z. Further, assume that three VNFs (e.g., VNF A, VNF B, and VNF C) are running on cloud resource X, that two VNFs (e.g., VNF D, and VNF E) are running on cloud resource Y, and that three VNFs (e.g., VNF F, VNF G, and VNF H) are running on cloud resource Z. Finally, assume that cloud [92]-[104]). 
As to claims 3, 9 and 16, Chaudhary teaches wherein the identifiers of the VNFs are allocated by the NFVO (cloud resource 260 may include one or more computing devices. In some implementations, cloud resource 260 may provide network services to customer device, paragraph [28]).
As to claims 4,10 and 17, Chaudhary teaches  the identifiers of the VNFs are allocated by the NM (order manager 220 may verify the customer service order information and/or authenticate the customer, …product director 230 may determine the context information after product director 230 receives the customer service order information from order manager 220. Additionally, or alternatively, product director 230 may determine the context information after product director 230 determines (e.g., based on information stored by IT system 240) that the network service is available at the service location, as discussed below. Context information may include information associated with creating a VNF (e.g., a service virtual machine (VM) configured to run on a hypervisor) that is to provide the network service, and inserting the VNF into the service provider network, paragraphs [52]-[55]).
As to claims 11 and 18, Chaudhary teaches the identifiers of the VNFs are allocated by an element manager (EM) or a VNF manager (VNFM) (product director 230) (coupled to the VNFs (product director 230 may determine the context information after product director 230 determines (e.g., based on 
As to claim 14, Chaudhary teaches the instantiation information comprises an identifier of a VNF descriptor (VNFD)  (For example, the context information may include information associated with the customer (e.g., a customer name, a customer ID, a customer account number, a username, a password, etc.), information associated with the network service (e.g., a service type of the network service, a quantity of devices to be provided with the network service, etc.), network insertion information associated with inserting the VNF into the service provider network (e.g., a port identifier, routing information, virtual routing and forwarding information, etc.), or another type of information, determine that the VNF has been created and inserted, and provide a billing notification such that billing for the network service may be initiated, paragraphs [72]-[])and an identifier of a deployment flavor of a VNF of the VNFs (that three VNFs (e.g., VNF A, VNF B, and VNF C) are running on cloud resource X, that two VNFs (e.g., VNF D, and VNF E) are running on cloud resource Y, and that three VNFs (e.g., VNF F, VNF G, and VNF H) are running on cloud resource Z, paragraphs [92]-[104]). 
Allowable Subject Matter
Claims 5, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/CAMQUY TRUONG/Primary Examiner, Art Unit 2195